Case 2:12-md-02327 Document 9187 Filed 11/23/20 Page 1 of 3 PageID #: 216122




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                               MDL 2327


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A

                        MEMORANADUM OPINION AND ORDER

       On October 23, 2020, I entered an order directing plaintiffs on Exhibit A to show cause on

or before November 23, 2020, why their cases should not be dismissed as to Ethicon, Inc., Ethicon,

LLC and/or Johnson & Johnson (collectively “Ethicon defendants”) for failure to prosecute

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules

of Civil Procedure.

       Plaintiffs in the cases on Exhibit A have not shown good cause. The court ORDERS,

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules

of Civil Procedure and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95

(4th Cir. 1989), that the Ethicon, Inc., Ethicon, LLC and/or Johnson & Johnson, as indicated on

Exhibit A, are dismissed without prejudice. No defendants remain, and the court DIRECTS the

Clerk to dismiss the cases on Exhibit A and strike them from the active docket.
Case 2:12-md-02327 Document 9187 Filed 11/23/20 Page 2 of 3 PageID #: 216123




       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party in the cases on Exhibit A.

                                            ENTER: November 23, 2020
Case 2:12-md-02327 Document 9187 Filed 11/23/20 Page 3 of 3 PageID #: 216124




                                  Exhibit A

                Last
Case Number     Name     First Name Defendants Named
2:13-cv-05132   Majzel   Nina       Ethicon, Inc., Johnson & Johnson
                         Esther
2:14-cv-00480   Lomax    Beatriz    Ethicon, Inc., Ethicon, LLC, Johnson & Johnson
